DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims canceling claim 35, the rejection of claim 35 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 5, 8-12, 18-34 and 36 are currently pending.  Claim 5 has been withdrawn from consideration. Claims 1, 8-12, 18-34 and 36 rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12, 18-34 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 28 recite, “each planar side surface of the divider extending at a constant angle of greater than 90 degrees with respect to the planar top surface.”  This limitation is not disclosed in the claims or specification as originally filed.  As the originally filed disclosure does not clearly establish an angle, the above limitation is new matter.  It is further noted that the claim limitation allows for any angle greater than 90 degrees, which is seen to be broader than what would have been reasonably disclosed by the originally filed specification, figures and claims.  The figures would reasonably disclose that the central rib or divider would have had inclined or sloping sidewalls.  The limitation also allows for each side surface to be at a different angle greater than 90 degrees, which would also have been broader than what would have been reasonably supported by the original disclosure. 
Claim 1 recites, “the platform being removably attachable to the divider as an interior surface of each planar flange contacts and moves parallel to one of the planar side surfaces of the divider.”  This limitation is not seen to be reasonably supported by the originally filed disclosure, as there is no disclosure about parallel movement of the flanges of the platform with respect to the side surfaces of the divider.  The limitation is broader than what would have been reasonably supported as it can read on vertical or horizontal movement.  Furthermore, there is not seen to be any specificity at 
Claim 28 recites, “each planar flange extending at the same angle as one of the planar side surfaces of the divider.”  This limitation is seen to be broader than what would have been reasonably supported by the specification because it allows for each planar flange to extend at the same angle as one planar side surface of the divider but not the other.  This is not seen to be supported by the original disclosure.
Claims 8-12, 18-27, 29-34 and 36 are rejected based on their dependence to a rejected claim.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “wherein the tray includes a divider.”  It is not clear as to whether this recitation of “a divider” is the same divider as already recited on line 12 of claim 1 or whether this is an additional divider.
Claim 21 recites that the platform “includes a flange that extends downwardly from each inclined ramp.”  This limitation is not clear as to whether the recitation of “a flange” is the same flange as recited on line 9 or whether these are additional flanges.  
Claim 22 recites, “wherein the tray includes a divider.”  It is not clear as to whether this recitation of “a divider” is the same divider as already recited on line 12 of claim 1 or whether this is an additional divider.
Claim 22 recites the limitation, “the flanges” which lacks proper antecedent basis, as claim 21 recites “a flange” and claim 1 recites “two spaced apart planar flanges.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, 9, 11, 12, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRue (US 20070178197) in view of Garwood (WO 8600275), Pampagnin (FR 2519840), Tenney (US 4951832) and Schechter (US 3079037).
Regarding claim 1, LaRue teaches container “configured” to preserve, store or ship a liquid- exuding product in a product containing space within the container (see paragraph 6, 7), the container comprising an internal compartment having a product containing space (see Figure 19C, item 1990; figure 20B, the region where contents 2090 of figure 20A has been placed) and a support structure defining a platform for supporting a liquid-exuding product (figure 20B, item 2010), the internal compartment further comprising a reservoir (figure 20B, see to the left and right of 2023) below the platform, the reservoir being configured to retain liquid (see figure 20A), at least one of the platform or the support structure being configured to direct liquid exuded from the product to the reservoir (see figure  20A; paragraph 103-105).  
Regarding the limitation of, “wherein the platform comprises a peak two downwardly inclined ramps extending from opposing sides of the peak, and two spaced-apart planar flanges extending downwardly from the platform, each inclined ramp being configured for liquid runoff into the reservoir,” it is noted that LaRue teaches a sloped surface (see figure 19A, 19C) that allows the liquid that flows out from the food to drain along an edge of the container.  As LaRue teaches sloped portions, it would have been obvious to one having ordinary skill in the art that the top most portion of the sloped portions (i.e. at the center of the support platform) to be a peak of the platform.  
Furthermore, it is not seen that the particulars of providing a ramp with a peak would have provided a patentable distinction over LaRue, as both LaRue and the claim use sloped portions of a support structure for allowing liquid that can exude from the product to flow towards an edge of the support.  
If it could have been construed that LaRue did not specifically teach a peak to the platform, it is further noted that Garwood teaches two sloped portions that meet at a central peak, where the sloped portions are used to allow liquid that escapes from the food to flow via gravity to drainage points (see page 9, lines 20-25).  As both LaRue and Garwood are directed to allowing liquids from foods to be collected in a region separate from where the food resides; and as both reference teach using a sloping configuration to a support platform to allow gravity to direct the liquid to a collection area, to thus modify LaRue and to use inclined ramp in the shape as taught by Garwood would thus have been obvious to one having ordinary skill in the art, based on similar sloping configurations recognized for performing a similar function.  One having ordinary skill in the art would have thus modified the shape of LaRue’s sloping portions to have a gable-like configuration with a centrally positioned peak. 
Regarding the flanges being “two spaced-apart planar flanges extending downwardly from the platform” LaRue is also seen to teach two spaced-apart flanges at figure 20A, 20B, item 2013) that extend downwardly from the platform.
Regarding the new limitation of, “wherein a divider extends upwardly from a bottom of the container into the reservoir, the divider having a planar top surface and two planar side surfaces, each planar side surface of the divider extending at a constant angle of greater than 90 degrees with respect to the planar top surface,” LaRue teaches a divider (Figure 20B, item 2023) having a planar top surface and side two side surfaces.  
The claim limitation differs in reciting, “each planar side surface of the divider extending at a constant angle of greater than 90 degrees with respect to the planar top 
However, Pampagnin teaches securing an internal, perforated platform (figure 1, 2, item 4-6) having a flange (figure 1, 2, item 7) by mating the platform with an elevated portion of the bottom of the container (figure 2, item 17). At lines 67-69 of the machine translation, Pampagnin teaches that the platform can have a truncated pyramid shape and at page 3, lines 80-85, Pampagnin teaches that bottom of the container (17) can be complementary to the shape of the platform and come into contact there-with for the purpose of securing the platform in position.  Pampagnin thus suggest planar flanges to the platform because the reference suggests pyramid shapes.  Tenney also teaches in figure 11 and 12, where a base has a divider portion 26 that has a planar top with two sides that can be construed as extending at an angle of greater than 90 degrees, so that a platform can be removably attachable there-to via contact between the interior surface of the platform’s flanges (figure 12, item 27) and the divider side surfaces.  It is seen that Tenney can also have the platform move parallel to one of the two planar side surfaces of the divider.  Schechter further teaches a divider (see figure 4, item 46) which has a planar top, two planar side surfaces that are at a constant angle of 90 degrees, and where a platform (Figure 4, item 42) and where a platform (figure 4, item 42) can be removably attachable as an interior surface of each flange contacts and moves parallel to one of the two planar side surfaces of the divider (see figure 4).  The platform flanges as taught by Tenney and Schechter are seen to be planar.
To thus modify LaRue and change the shape of LaRue’s divider using additional configurations, such as a divider with a planar top and sloping sidewalls therefrom 
Regarding the limitation of, “the platform being removably attachable to the divider as an interior surface of each planar flange contacts and moves parallel to one of the two planar side surfaces of the divider” it is noted that LaRue already teaches the interior surfaces of the flanges contact the side surfaces of the divider.  They are also seen to be capable of moving parallel.  Nonetheless, in view of Pampagnin, Schechter and Tenney the combination teaches using an engagement mechanism where the platform would interference fit with the bottom of a container for the similar purpose as already desired by LaRue.
The combination is thus seen to suggest that the platform is capable of moving parallel to one of the two planar side surfaces of the divider.  It is noted that the particular movement is seen to be an intended use which the prior art would have been capable of performing.  
Regarding claim 8, LaRue teaches the container can include a liquid exuding product (paragraph 3).
Regarding claim 9, LaRue teaches food such as meat (see paragraph 6).
Regarding claim 11, LaRue teaches providing a lid over an opening to the container to enclose the product (paragraph 123: “lid material or overwrap”).
Regarding claim 12, LaRue teaches any type of lid or overwrap can be used (see paragraph 123).  LaRue also teaches that it has been conventional to use a film cover 
Regarding claim 19, LaRue teaches the containers can be made from polystyrene foam or other plastic thermoplastics such as polypropylene or PET (paragraph 138).  It is noted that paragraph 59 of Applicant’s specification refers to the use of polypropylene, which is also taught by LaRue.  Thus, LaRue also encompasses using a thermoformed polymer.  LaRue also teaches molding of the tray (see paragraph 72) as well as casting from liquid, powder or pellet material (see paragraph 135) and therefore, as a whole the reference teaches using thermoplastic materials that can be molded, therefore suggesting a thermoformed polymer.  It is further noted that the claims are directed to a product and not the process of making the product.  Therefore, the structure implied by claim 19 is a tray made from a thermoformable polymer.
In any case, Garwood further teaches trays which can be made from plastics such as polypropylene, polyethylene or polystyrene (see page 6, lines 17-24), which can be thermoformed (page 6, lines 28-33).  Modification of LaRue to thus use thermoforming techniques using thermoformed polymers to form the tray would thus have been obvious to one having ordinary skill in the art, as a conventional expedient for forming similar types of trays.
Regarding claim 23, the peak as taught by the LaRue (i.e. the highest portion of the sloped support) and Garwood combination is centrally positioned.
Regarding claim 24, it is seen that LaRue’s ramped portions would be liquid impermeable, as LaRue teaches that the purpose of the sloped portions is to allow for liquid to drain towards the edge of the sloped portion and into the reservoir.
Regarding claim 25, as shown in figure 20B, LaRue teaches a gap between a free edge of each inclined ramp and an interior surface of a sidewall of the container so as to allow liquid to travel from the ramps into the reservoir.
Regarding claim 26, while LaRue is not specific as to the gap being sufficiently small to prevent foodstuff from entering the reservoir, LaRue teaches that the purpose of the gap is for collecting liquids that exude from the food (see paragraph 103).  As such, it would have been obvious to one having ordinary skill in the art to prevent food from falling into the reservoir, because the purpose of the gaps are for collecting liquid and not the food from which the liquid exudes.  To thus modify LaRue and to size the gap to be sufficiently small would thus have been obvious to one having ordinary skill in the art.
Regarding claim 27, LaRue is not seen to be limiting as to the particulars of the lid.  While LaRue does not specifically recite heat sealing of the lid to the tray or a body of the container, Garwood teaches a sealing film that is thermosealed to the top of the tray (see page 8, lines 24-25).
To thus modify LaRue and to heat seal the overwrap film to the tray (i.e. a body of the container) would thus have been obvious to one having ordinary skill in the art for the purpose of preventing the overwrap film from inadvertently coming off the tray and exposing the contents.

Claims 20-22, 28-30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19, which relies on LaRue as the primary reference, and in further view of Roch (FR2553739).
Regarding claim 20, LaRue teaches a divider that extends from one sidewall of the tray to an opposing sidewall of the tray (see figure 20B, item 2023).  If it could have been construed that LaRue’s figure was not clear on the divider extending from one sidewall of the tray to an opposing sidewall of the tray, then it is noted that Roch teaches a divider that extends to each of two opposing walls (see figure 1, item 20) into which liquid from the food products can be retained (see page 3, lines 81-83 of the machine translation).  As LaRue already teaches the use of a divider which can be used for securing the platform thereto and where such securement can be a press-fit (see paragraph 104), to modify LaRue and to have such a platform extend from one sidewall to an opposing sidewall would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite degree of securement of the platform to the divider.  That is, it would have been obvious to one having ordinary skill in the art to extend the divider across the entirety of the tray, for the purpose of having a larger surface onto which a corresponding flange can be press-fit.  
Regarding claim 21, LaRue teaches that the platform includes a flange that extends downwardly from each inclined ramp (see figure 20B, item 2013).
Regarding claim 22, the LaRue/Roch combination teaches that the divider extends longitudinally from one sidewall to an opposing sidewall, and that the flanges form a press-fit engagement with the divider (see LaRue figure 20B, item 2023, 2013).  
  Claims 28 and 29 are rejected for the reasons discussed above with respect to claims 1, 19, 20-22.
Claim 30 is analogously rejected for the reasons discussed above with respect to claim 9.
Claim 33 is analogously rejected for the reasons discussed above with respect to claim 25.
Claim 34 is analogously rejected for the reasons discussed above with respect to claim 26.

Claims 1, 8, 9, 11, 19-26, 28-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roch (FR 2553739) in view of LaRue (US 20070178197), Calduch (WO2007122276) and Garwood (WO 8600275) and in further view of Pampagnin (FR 2519840), Tenney (US 4951832) and Schechter (US 3079037). 
Regarding claim 1, Roch teaches container “configured” to preserve, store or ship a liquid- exuding product in a product containing space within the container (see page 1, lines 13-19; page 3, lines 81-83 of the machine translation), the container comprising an internal compartment having a product containing space (see Figure 2,m above item #20), the internal compartment further comprising a reservoir (see figure 2, where item 24 is positioned), the reservoir being configured to retain liquid (see page 3, lines 81-83, 87-93).
Claim 1 differs from Roch in specifically reciting “a support structure defining a platform for supporting a liquid-exuding product,” “the reservoir below the platform” and “at least one of the platform or the support structure being configured to direct liquid 
It is noted however, that LaRue teaches a support structure defining a platform for supporting a liquid-exuding product (figure 20B, item 2010), where the support structure can be advantageous for keeping the food product raised above the reservoir into which exuded liquids are collected, while preventing the exuded liquids from easily running out of the containment area (see paragraph 11-12).  LaRue teaches that the sloped/ramped portions of the platform are advantageous so as to allow liquid to drain off an edge of the platform into the reservoir and keep the liquid out of sight (see paragraph 104, 103-015), while also preventing the contents of the container from blocking the drainage of liquid (see paragraph 105).
To thus modify Roch and to use a support structure as shown in figure 20B of LaRue would thus have been obvious and advantageous to one having ordinary skill in the art, so as to keep the products within Roch’s container from coming into contact with the exuded liquid and to also help to contain the exuded liquid so that it does not easily run out of the containment area.  Such a modification would have been advantageous so that any liquid within Roch’s reservoir area and within Roch’s absorbent material can be prevented from coming back into contact with the food product.
In view of LaRue, it would have been obvious to one having ordinary skill in the art that combination teaches a platform and that the region below the platform has been construed as a reservoir below the platform that is configured to retain liquid.
Regarding the limitation of, “wherein the platform comprises a peak, two downwardly inclined ramps extending from opposing sides of the peak, and two spaced-apart planar flanges extending downwardly from the platform, each inclined ramp being configured for liquid runoff into the reservoir,” it is noted that LaRue teaches a sloped surface (see figure 19A, 19C) that allows the liquid that flows out from the food to drain along an edge of the container and where the platform comprises two spaced apart flanges (see figure 20A, 20B).  As LaRue teaches sloped portions, it would have been obvious to one having ordinary skill in the art that the top most portion of the sloped portions (i.e. at the center of the support platform) to be a peak of the platform.  
Furthermore, it is not seen that the particulars of providing a ramp with a peak would have provided a patentable distinction over the Roch/LaRue combination, as both LaRue and the claim use sloped portions of a support structure for allowing liquid that can exude from the product to flow towards an edge of the support.  
In any case, it is further noted that Garwood teaches two sloped portions that meet at a central peak, where the sloped portions are used to allow liquid that escapes from the food to flow via gravity to drainage points (see page 9, lines 20-25).  As both LaRue and Garwood are directed to allowing liquids from foods to be collected in a region separate from where the food resides; and as both reference teach using a sloping configuration to a support platform to allow gravity to direct the liquid to a collection area, to thus modify the Roch/LaRue and to use inclined ramp in the shape as taught by Garwood would thus have been obvious to one having ordinary skill in the art, based on similar sloping configurations recognized for performing a similar function.  One having ordinary skill in the art would have thus modified the shape of 
Calduch has only been relied on as further evidence of ramped support members that can optionally have a liquid absorbing member positioned below the ramped portions (see page 3, 2nd to last paragraph of the machine translation).
Regarding the flanges being “two spaced-apart planar flanges extending downwardly from the platform” LaRue is also seen to teach two spaced-apart flanges at figure 20A, 20B, item 2013) that extend downwardly from the platform.
Regarding the new limitation of, “wherein a divider extends upwardly from a bottom of the container into the reservoir, the divider having a planar top surface and two planar side surfaces, each planar side surface of the divider extending at a constant angle of greater than 90 degrees with respect to the planar top surface,” Roch teaches a divider extending upwardly from a bottom of the container, the divider having a planar top surface and two planar side surfaces.  LaRue teaches a divider (Figure 20B, item 2023) having a planar top surface and side two side surfaces. 
 The claim limitation differs in reciting, “each planar side surface of the divider extending at a constant angle of greater than 90 degrees with respect to the planar top surface.”  Claim 1 also differs in specifically reciting “planar flanges.”  
However, Pampagnin teaches securing an internal, perforated platform (figure 1, 2, item 4-6) having a flange (figure 1, 2, item 7) by mating the platform with an elevated portion of the bottom of the container (figure 2, item 17). At lines 67-69 of the machine translation, Pampagnin teaches that the platform can have a truncated pyramid shape and at page 3, lines 80-85, Pampagnin teaches that bottom of the container (17) can be 
To thus modify the combination and change the shape of Roch’s divider using additional configurations, such as a divider with a planar top and sloping sidewalls therefrom which are complementary to planar flanges in the platform, as suggested by Pampagnin, Schechter and Tenney would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on other known shapes and configurations recognized for performing a similar function.
Regarding the limitation of, “the platform being removably attachable to the divider as an interior surface of each planar flange contacts and moves parallel to one of the two planar side surfaces of the divider” it is noted that LaRue already teaches the 
The combination is thus seen to suggest that the platform is capable of moving parallel to one of the two planar side surfaces of the divider.  It is noted that the particular movement is seen to be an intended use which the prior art would have been capable of performing.  
Regarding claim 8, Roch (see page 1, line 14 and page 3, lines 81-83) and (paragraph 3) LaRue teaches the container can include a liquid exuding product.
Regarding claim 9, Roch (page 1, line 14, fish, mussels) and LaRue (paragraph 6, 12) teaches food such as meat.
Regarding claim 11, Roch teaches a lid disposed over an opening to the container (see figure 2, item 16).  
Regarding claim 19, Roch teaches materials for the container such as polystyrene (see page 2, lines 58-60).  While not specific as to the container is a thermoformed polymer tray, it is noted that Garwood further teaches trays which can be made from plastics such as polypropylene, polyethylene or polystyrene (see page 6, lines 17-24), which can be thermoformed (page 6, lines 28-33).  Modification of Roch to thus use thermoforming techniques using thermoformed polymers to form the tray would thus have been obvious to one having ordinary skill in the art, as a conventional expedient for forming similar types of trays.
Regarding claims 20-22, Roch teaches a divider that extends from one sidewall to an opposing sidewall of the tray (see figure 1, item 20).  
Regarding claims 21-22, LaRue teaches that the platform includes a flange that extends downwardly from each inclined ramp (see figure 20B, item 2013).  LaRue teaches that such flanges are advantageous for securing the platform to the tray (see paragraph 104).  Such an engagement as taught by LaRue would also teach a “press-fit” engagement between the flanges and the divider.  To thus modify Roch and to use a platform as taught by LaRue would thus have been obvious to one having ordinary skill in the art, for the purpose of keeping the liquids exuded by the food out of sight (see paragraph 104) while keeping the platform secured to the tray.
Regarding claim 23, the peak as taught by the LaRue (i.e. the highest portion of the sloped support) and Garwood combination is centrally positioned.
Regarding claim 24, it is seen that LaRue’s ramped portions (as well as the ramps taught by LaRue and Garwood) would be liquid impermeable, as LaRue teaches that the purpose of the sloped portions is to allow for liquid to drain towards the edge of the sloped portion and into the reservoir.
Regarding claim 25, as shown in figure 20B, LaRue teaches a gap between a free edge of each inclined ramp and an interior surface of a sidewall of the container so as to allow liquid to travel from the ramps into the reservoir.
Regarding claim 26, while LaRue is not specific as to the gap being sufficiently small to prevent foodstuff from entering the reservoir, LaRue teaches that the purpose of the gap is for collecting liquids that exude from the food (see paragraph 103).  As such, it would have been obvious to one having ordinary skill in the art to prevent food 
 Claims 28 and 29 are rejected for the reasons discussed above with respect to claims 1, 19, 20-22.
Claim 30 is analogously rejected for the reasons discussed above with respect to claim 9.
Regarding claim 31, Roch teaches an absorbent material located in the reservoir (see figure 2, item 24).
Claim 33 is analogously rejected for the reasons discussed above with respect to claim 25.
Claim 34 is analogously rejected for the reasons discussed above with respect to claim 26.

Claims 10, 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1, 10 and 31, which relies on Roch as the primary reference, and in further view Brander (US 20030057114).
Regarding claim 10, Roch teaches an absorbent material located in the reservoir (see figure 2, item 24).
Claim 10 differs in reciting the absorbent material being in the form of loose granules.  
Brander’114 teaches super absorbent materials that can comprise polymers which can form gels to absorb the fluids from the food product (see paragraph 28) and where such an absorbent polymer has been advantageous for keeping fluid away from the product to prevent deterioration of the product and provide protection of the consumer from direct contact with the liquid when opening the tray and for appearance considerations (see paragraph 28).  Brander’114 also teaches that the absorbent materials can preferably be agglomerated without the addition of chemicals in a compactor or disk type granulator or similar device to produce granules of uniform and controllable particle size, and which granules can increase the rate and capacity of absorption due to increased surface area.  
To thus modify Roch who already teaches the use of an absorbent material and use loose granules as taught by Brander’114 would have been obvious to one having ordinary skill in the art, for the purpose of providing increased absorption rate and capacity due to the increased surface area of granules. 
Regarding claims 18 and 32, it is noted that Roch teaches that the absorbent material can be similar absorbent materials as available in baby diapers (see page 3, lines 87-91 of the machine translation) and thus suggests absorbent materials that comprise a gel-forming polymer.  
Nonetheless, Roch is not specific regarding the absorbent materials comprising a gel-forming polymer.
However, Brander teaches super absorbent materials that can comprise polymers which can form gels to absorb the fluids from the food product (see paragraph 28) and where such an absorbent polymer has been advantageous for keeping fluid 
To thus modify the Roch/LaRue/Garwood combination and use a gel-forming polymer as the absorbent material would have been obvious to one having ordinary skill in the art for this same purpose.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11, which relies on Roch as the primary reference, and in further view Bernhardt (US 4346833).
Claims 12 and 27 differ from Roch in specifically reciting, “wherein the lid is a flexible bag or flexible lidding film,” (claim 12), “wherein the lid is heat sealed to a body of the container (claim 27).
However, Bernhardt teaches a container that can have food sealed therien, where there is a recloseable lid (figure 1, item 12) and where a seal film  (figure 1, 3, item 13) is heat sealed to both the container and said lid (see figure 3, item 31, 32; column 3, line 53-59).  Bernhardt teaches that such a seal can prevent premature exposure of the contents to environmental influences (see column 1, lines 37-41) which can create a triple seal for the contents (see column 1, lines 51-59) so as to ensure a sealed package prior to use (see column 4, lines 4-6).  That is, it would have been obvious to one having ordinary skill in the art that the heat sealed sealing film would further protect the inadvertent removal of the cap or cover (12).  Similar to Roch, Bernhardt also teaches a removable covering lid and where the container can be made .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31, which relies on Roch as the primary reference, and in further view Gelardi (WO 2009020805).
Regarding claim 36, the claim differs from Roch in specifically reciting that, “the planar top surface of the divider extends above the absorbent material located in the reservoir when the container is in an upright configuration.”
However, Gelardi teaches that it has been conventional in the art to have the absorbent material positioned such that it is lower than a divider of the tray (see figure 3, where the absorbent 24a, is lower than the central divider 30).  To thus modify Roch and to provide a lower level of absorbent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  Also, it would have been obvious to one having ordinary skill in the art that varying the amount of absorbent such that a lower level/amount of the absorbent was present would have been an obvious function of the degree of absorption that was desired.  

Response to Arguments
On page 7 of the response, Applicant urges that there is no explanation in the Office Action for why one of ordinary skill would have preferred the gable-like configuration of Garwood over the unique arrangement of Larue, which appears to function as intended without any drawbacks.  Applicant urges that LaRue touts the benefits of his design, where the contents of the containers would typically not be able to block flow to the reservoir since the drain essentially circumscribes the border fo the container.  Applicant thus urges that there would have been no reason to use the gable-like configuration of Garwood which would thus have amounted to extra work at greater expense.
These urgings are not seen to be sufficient.  It is noted that providing a peak to LaRue’s platform would still have allowed for LaRue’s desired training, where Garwood, who is in a similar field of endeavor, suggest that the peak allows for liquids that escape from the food to gravitate toward the drainage points near the periphery of the bottom.  Therefore, Garwood solves a similar problem of allowing liquid from the food to be absorbed by an absorbent, using the solution of providing an inclined peaked surface so as to allow the liquid to gravitate toward the absorbent areas.  One having ordinary skill in the art would have found it obvious to use a similar shape but with a peak, as taught by Garwood, for performing a similar function as already desired by LaRue.

On page 8 of the response, Applicant urges that the combination does not teach the new limitations to claims 1 and 28.  
These urgings are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims.

On pages 8-9 of the response, regarding Roch, Applicant urges that the Roch reference does not teach or suggest the new limitations to claims 1 and 28.
These urgings are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

On pages 9-10 of the response, Applicant reiterates the above responses with respect to the rejections that rely on Roch as the primary reference.
These arguments are not seen to be sufficient for the reasons discussed above and in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080175965 discloses an absorbent that can be loose granules (paragraph 53).
Bianucci (EP 2540642), discloses at figure 7, item 7’, surfaces that have an angle of greater than 90 degrees with respect to the planar top surface, and which are used for securing the platform to the tray.  The flanged surface 8’ of the platform interference fits to secure it in place.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792